Citation Nr: 1206787	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  10-13 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether new and material evidence to reopen a claim for service connection for residuals of frostbite to both hands and both feet has been received.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1954 to March 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the New York, New York Regional Office (RO) of the Department of Veterans Affairs (VA).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In connection with the appeal of the appellant's original claim, in March 2007, the Board denied service connection for residuals of frostbite to both hands and both feet.

2.  Evidence associated with the claims file since the March 2007 Board decision is cumulative and redundant of evidence of record at the time of the prior denial, does not relate to unestablished facts necessary to substantiate the claim for service connection for residuals of frostbite to both hands and both feet, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The Board's March 2007 denial of service connection for residuals of frostbite to both hands and both feet is final.  38 8 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).

2.  As new and material evidence has not been received, the claim for service connection for residuals of frostbite to both hands and both feet is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Specific to requests to reopen, a claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In this case, in an October 2008 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  In addition, this letter provided the Veteran with notice in accordance with Kent.  As this letter was sent prior to the April 2009 adjudication of the claims, the Board finds that the duty to notify was satisfied.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center treatment records have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.

Law and Regulations-New and Material Evidence

Unless the Chairman orders reconsideration, or one of the other exceptions to finality applies, all Board decisions are final on the date stamped on the face of the decision and are not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

However, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of an appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).
The Board, in the first instance, must rule on the matter of reopening a claim.  The Board has a responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Analysis

In a March 2007 decision, the Board determined that service connection was not warranted for residuals of frostbite to both hands and both feet.  At that time, the evidence consisted of the Veteran's service treatment records, VA treatment records, the reports from two VA examinations, lay statements, and the Veteran's assertions.

The Board determined that service connection was not warranted for residuals of frostbite to both hands and both feet as the evidence failed to show that the claimed disability occurred in or was caused by service.  The Veteran did not perfect an appeal of the decision, and it became final.  38 U.S.C.A. §§ 7104, 7105, 7266 (West 2002 & Supp. 2011); 38 C.F.R. § 3.104 (2011).

The evidence received since the March 2007 decision includes additional VA treatment records, an additional lay statement, a May 2009 letter from R.J.C., M.D., and additional statements from the Veteran.  Unfortunately, the newly submitted material is cumulative of evidence of record prior to the March 2007 decision and as such does not constitute new and material evidence.

The Veteran has asserted that the additional VA treatment records constitute new and material evidence.  In particular, he has asserted that February 2007 and September 2008 podiatry records constitute new and material evidence.  Each of these records contains the Veteran's self-report of being exposed to freezing weather while serving on active duty in Germany from January 1955 to February 1956.  They contain a podiatrist's objective observations of the Veteran's feet and reflect that the Veteran had pedal manifestations consistent with a history of frostbite.  Significantly, the podiatrist did not opine or even suggest that there was any relationship between any present condition and any event in service, to include frostbite.  The Board finds that these records, while new, are not material.  In the prior March 2007 decision, the Board previously noted that prior VA examination reports from October 1996 and June 1998 contained the Veteran's self-report of being exposed to freezing weather and experiencing frostbite while on active duty.  These reports also reflected the presence of changes of temperature of both fingers and toes, and cold injury of the hands and feet by history.  All of these records simply contain the Veteran's self-reported history coupled with a medical examiner's objective observations of the current condition.  As such, the newly submitted VA treatment records, to include the February 2007 and September 2008 podiatry records, are merely cumulative of the evidence in the prior VA examination reports previously considered in the March 2007 Board decision.  As they are cumulative, the VA treatment records cannot be new and material.  Anglin v. West, 203 F.3d 1343 (2000).

The Veteran has asserted that a March 2010 lay statement from S.H.G. constitutes new and material evidence.  However, this statement simply reiterates that the Veteran told S.H.G. that he was stricken with frostbite while on active duty.  Of record prior to the March 2007 Board decision was a March 1998 lay statement from A.R.Y. in which Mr. Y. recalled the Veteran stating that he had a problem with frostbite.  Both of these lay statements consist of a friend's recollection of the Veteran's self-reported history.  As such, the March 2010 statement from S.H.G. is cumulative of the March 1998 lay statement from A.R.Y. and is not new and material.  Id.

The Veteran has submitted a May 2009 letter from R.J.C., M.D..  Within this letter, Dr. C. reiterates the Veteran's self-report of being less physically active after leaving active duty due to thermal trauma.  Dr. C. emphasized that "[Dr. C.] was not a medical doctor at the time of [the Veteran's] supposed 'frostbite' and did not examine him or have access to his medical files."  Dr. C.'s letter, like the VA treatment records, merely reiterates the contentions present in the prior VA examination reports previously considered in the March 2007 Board decision.  Dr. C.'s letter contains no added analysis, new factual basis, or material observations.  Significantly, Dr. C. did not opine or even suggest that there was any relationship between any present condition and any event in service, to include frostbite; Dr. C. simply reiterated the Veteran's reported history.  As the May 2009 letter from Dr. C. is cumulative, it cannot be new and material.  Id.

Finally, all of the statements from the Veteran simply reiterate his assertion that he experienced frostbite while he was on active duty.  As such, these statements merely reiterate contentions that were previously considered by the Board in the March 2007 decision.  

In sum, the Board finds the evidence added to the claims file since the March 2007 Board decision is either cumulative or redundant of the evidence of record and does not raise a reasonable possibility of substantiating the claim.  The evidence added to the record does not include new competent and credible evidence which demonstrates that the Veteran's claimed residuals of frostbite to both hands and both feet occurred in or was caused by service, which was the basis for the prior determination.  The Veteran's and other lay statements are merely redundant of the evidence previously considered, and the medical reports are devoid of a nexus between his current symptoms and his active duty.

As the information provided in support of the application to reopen the claim for service connection residuals of frostbite to both hands and both feet does not include new and material evidence, the appeal as to this issue must be denied.



ORDER

New and material evidence was not received to reopen a claim for entitlement to service connection for residuals of frostbite to both hands and both feet; the appeal is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


